EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in telephonic interviews, dated 06/04/2021 with Applicant’s Patent Agent of the record Mr. Martin D. Moynihan. An e-mail with the amendment was received from Patent Agent Martin D. Moynihan 06/04/2021 (attachment enclosed). 
	The claims have been amended as (Underline shows what is amended and strikethrough shows what is deleted): 
	The claims:	
	23.	(Currently amended) A method for transmitter operation, comprising:
receiving recorded time of arrival (TOA) measurements of transmitted signals from a plurality of sensors, at unknown locations, the signals being transmitted from at least a group of sources in a network of sources, which comprise respective clocks that are not mutually synchronized, and which are configured to transmit the signals at times determined according to the respective clocks, wherein the sensors do not serve as sources of the transmitted signals; 
obtaining location information comprising respective source locations of the sources;
calculating synchronization values for the sources comprising at least one of respective offsets and skews of the clocks thereof as a function of the location 
synchronizing the respective clocks of the sources or finding locations of the sensors based on the calculated synchronization values;
 wherein calculating the synchronization values comprises applying an estimator to a set of equations relating the recorded TOA measurements, source synchronization values and the source and sensor locations; 	wherein applying the estimator comprises applying an iterative optimization process to the set of the equations; 
wherein the iterative optimization process iteratively calculate estimated locations of the plurality of sensors and intermediate synchronization values while taking into account a random measurement error and the respective source locations of the sources.
	24.	(Previously presented) The method according to claim 23, wherein the network of sources comprises base stations in a cellular communications network, and the sensors comprise user equipment in the cellular communications network, and wherein calculating the synchronization values comprises calculating the synchronization values as functions of signals received by a plurality of the user equipments.

	48.	(Currently amended) A network system, comprising:

a processor, which is configured to receive recorded time of arrival (TOA) measurements of the transmitted signals from a plurality of sensors, at unknown locations, to process the recorded TOA measurements, using location information comprising respective source locations of the sources, so as to calculate synchronization values for the sources comprising at least one of respective offsets and skews of the clocks thereof as a function of the location information comprising the respective source locations, and the received recorded TOA measurements from the sensors, without dependence on measurements of transmissions emitted by the sensors to the sources, and to synchronize the respective clocks of the sources based on the calculated synchronization values;
wherein the synchronization values are calculated by applying an estimator to a set of equations relating the recorded TOA measurements, source synchronization values and the source and sensor locations; 	wherein applying the estimator comprises applying an iterative optimization process to the set of the equations; 
wherein the iterative optimization process iteratively calculate estimated locations of the plurality of sensors and intermediate synchronization values while taking into account a random measurement error and the respective source locations of the sources.



	50.	(Original) The system according to claim 49, wherein the processor is configured to resolve respective equipment locations of the user equipment based on the signals received by the user equipment.

	57.	(Currently amended) A computer-readable medium in which program instructions are stored, which instructions, when read by a computer, cause the computer to receive respective time of arrival (TOA) measurements of signals received by a plurality of sensors, at unknown locations, from at least a group of sources in a network of sources, which comprise respective clocks that are not mutually synchronized, and which are configured to transmit the signals at times determined according to the respective clocks, and to process the recorded TOA measurements, using location information comprising respective source locations of the sources, so as to calculate synchronization values for the sources comprising at least one of respective offsets and skews of the clocks thereof as a function of the location information comprising the respective source locations and the received recorded TOA measurements from the sensors, without dependence on measurements of transmissions emitted by the ;
wherein the synchronization values are calculated by applying an estimator to a set of equations relating the recorded TOA measurements, source synchronization values and the source and sensor locations; 	wherein applying the estimator comprises applying an iterative optimization process to the set of the equations; 
	wherein the iterative optimization process iteratively calculate estimated locations of the plurality of sensors and intermediate synchronization values while taking into account a random measurement error and the respective source locations of the sources.

	58.	(Previously presented) The method according to claim 23, wherein synchronizing the respective clocks comprises estimating offsets and skews between the respective clocks.

	59.	(Previously presented) The method according to claim 23, wherein the method comprises computing the sensor locations based on the source locations and the recorded TOA measurements.

	60.	(Cancelled).
	61.	(Cancelled).



	63.	(Previously presented) The method according to claim 23, and comprising detecting a fault in the network based on the location information and the recorded TOA measurements.

	64.	(Previously presented) The system according to claim 49, wherein the cellular communications network operates in accordance with a Long-Term Evolution (LTE) standard family, and wherein the user equipment is configured to make observed time difference of arrival (OTDOA) measurements based on the signals received from the base stations, and the processor is configured to perform at least one of synchronizing the operation of the base stations and finding locations of the user equipment based on the OTDOA measurements.

	65.	(Previously presented) The system according to claim 48, wherein the processor is configured to estimate offsets and skews between the respective clocks.

	66.	(Previously presented) The system according to claim 48, wherein the processor is configured to compute the sensor locations based on the source locations and the recorded TOA measurements.



	68.	(Previously presented) The system according to claim 67, wherein the processor is configured to apply the estimator to the set of the equations in an iterative optimization process.
	69.	(Previously presented) The system according to claim 68, wherein the iterative optimization process comprises a convex optimization.

	70.	(Previously presented) The system according to claim 48, wherein the processor is configured to detect a fault in the network based on the location information and the recorded TOA measurements.

	71.	(Previously presented) The system according to claim 57, wherein the instructions cause the computer to compute the sensor locations based on the source locations and the recorded TOA measurements.

	72.	(Previously presented) The method according to claim 24, comprising transmitting a localization request to sensors in an area of the sources to cause the user equipment to provide the recorded TOA measurements.



	74.	(Previously presented) The system according to claim 48, wherein the TOA measurements comprise times of arrival.

	75.	(Previously presented) The method according to claim 24, comprising resolving respective equipment locations of the user equipment based on the calculated


Reasons for Allowance
The claims 23, 48 and 57 are allowed. The following is an examiner's statement of reasons for allowance:
 	None of the prior arts of record (PTO 892) individually or in combination explicitly teach or fairly suggest the each and every claimed limitation of the current invention as amended by the applicant, especially the independent claims 23, 48  and 57, where, include: 
	In claim 23, 48 and 57:
wherein the synchronization values are calculated by applying an estimator to a set of equations relating the recorded TOA measurements, source synchronization values and the source and sensor locations;
wherein applying the estimator comprises applying an iterative optimization process to the set of the equations; 
wherein the iterative optimization process iteratively calculate estimated locations of the plurality of sensors and intermediate synchronization values while taking into account a random measurement error and the respective source locations of the sources.
	The closest prior art of record (Zhang et al. (US-2014/0016621-A1), “Methods and Arrangements for Estimating Timing Offset Differences in a Cellular Network”; and Islam et al (US-2012/0129551-A1), “System and Method for Hybrid Location in A UMTS Network”; 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561.  The examiner can normally be reached on Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIZAM U AHMED/Examiner, Art Unit 2461                                                                                                                                                                                                        

/KIBROM T HAILU/Primary Examiner, Art Unit 2461